DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazama (JP 2010050387).

    PNG
    media_image1.png
    349
    645
    media_image1.png
    Greyscale

Regarding claim 18, Hazama discloses in fig. 6, a capacitor, comprising: at least two capacitor cell elements (280, 280) each including: a dielectric (71, 71) having opposite ends, first and second sides, a first metal coating (81, 81) on said first side and a second metal coating (81, 81) on said second side; said first metal coating (81, 81) extending from a first end of said opposite ends and leaving a first edge region (82, 82) at a second end of said opposite ends free of metal coating (81, 81) on said first side; said second metal coating (81, 81) extending from said second end and leaving a second edge region (82, 82) at said first end free of metal coating on said second side; and
said at least two capacitor cell elements (280, 280) being disposed next to one another with one of said first (81, 81) and second (81, 81) metal coatings of a first capacitor element (280) of said at least two capacitor cell elements (280, 280) directly adjacent a corresponding metal coating (81, 81) of a second capacitor element (280) of said at least two capacitor cell elements (280, 280); and said edge regions (82, 82) of said at least two capacitor cell elements (280, 280) including adjacent edge regions overlapping one another. 
Regarding claim 17, Hazama discloses at least one of said first (81, 81) or second metal coatings (81, 81) being a metal film [0088] or a metal foil, and said dielectric being a polymer film (film capacitor – [0075]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP 2011-029442
JP 2010-165775

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848